Undercofler, Justice.
This appeal is from the denial of a writ of habeas corpus. Appellant was convicted of murder and sentenced to death. The sentence was later reduced to life imprisonment. He contends he was denied effective assistance of counsel, denied a sanity hearing, and that blacks were systematically excluded from the jury. We do not agree. The record shows appellant’s counsel was an experienced attorney who had previously handled capital cases. His investigation was thorough and included having the appellant examined by a psychiatrist. The case was ably tried after the district attorney refused to "plea bargain.” Appellant’s attorney, because of the psychiatrist’s finding and as a trial tactic, elected to defend on general insanity rather than file a special plea of insanity. There is no evidence of jury discrimination. In our opinion the record amply supports the trial judge’s rejection of appellant’s contentions.

Judgment affirmed.


All the Justices concur.

Submitted December 3, 1973
Decided January 8, 1974.
Edward Johnson, pro se.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, David J. Bailey, Assistant Attorneys General, for appellee.